Order affirmed and judgment absolute ordered against appellant on stipulation, with costs in all courts, upon the ground that the trial justice erred in charging the jury, in effect, that they might find that the opening in the floor caused the intestate to fall by reason of dizziness *Page 618 
or fear on his part; and in further charging that they could not find the defendant guilty of negligence unless the specific act of falling was caused in whole or in part by the opening in the floor; thereby withdrawing from the jury the question as to whether or not the opening caused, in whole or in part, the injuries to plaintiff's intestate, and the right to render a verdict in favor of the plaintiff in case it did contribute to those injuries; no opinion.
Concur: HISCOCK, Ch. J., CHASE, COLLIN, CUDDEBACK, HOGAN, CARDOZO and CRANE, JJ.